Citation Nr: 1701368	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  12-12 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and panic disorder. 

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board notes that it has broadly recharacterized the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of the claim).

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for hypertension is addressed in the REMAND that follows the below ORDER.  


FINDING OF FACT

The Veteran's acquired psychiatric disorder is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, currently diagnosed as PTSD and a panic disorder, have been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to service connection for a psychiatric disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53  (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (2016); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304 (f) (2016).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(2).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f).  

Factual Background and Analysis 

The Veteran asserted that he developed a psychiatric disorder as a result of his service in Vietnam, particularly his duties as a field medic.  He reported that he experienced significant trauma from seeing others killed or injured during his service with the 1st Marine Division, 1st Medical Battalion.  He reported that he participated in combat by throwing grenades and that he experienced mortar attacks.  He also stated that he witnessed the murder of children, picked up dead body parts, experienced soldiers dying in his arms, and witnessed people being seriously wounded or killed.  His DD-214 confirmed that his unit assignment was with the Naval Hospital in Philadelphia, Pennsylvania and that he received the National Defense Service Medal and the Vietnam Campaign Medal with Device.  His military personnel records showed that he was attached to the 1st Marine Division, 1st Medical Battalion and received the Vietnam Service Medal with Fleet Marine Force Combat Operations Insignia.  

In a February 2011 administrative decision, the RO conceded the Veteran's stressor of being bombed during Vietnam.  

Additionally, the Board finds the claimed stressors are consistent with the places, types, and circumstances of the Veteran's service.  As such, the Board believes there is sufficient evidence to concede the Veteran's in-service stressors.  In particular, the Board acknowledges the Veteran was exposed to places and circumstances that caused "fear of hostile military or terrorist activities." 

July 1981 VA treatment records documented the Veteran's hospitalizations because he fired a gun in his home.  His symptoms at that time included, flashbacks described as smelling gunpowder and seeing blood, nightmares about Vietnam, angry outbursts, and spousal abuse.  He was diagnosed with borderline personality disorder and was discharged to continue attending a Vietnam group.  

December 2009 VA treatment records showed that a licensed master social worker performed a very thorough and comprehensive assessment of the Veteran and diagnosed PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV) criteria.  The diagnosis was confirmed by a VA psychiatrist.  The VA treatment records reflected that the Veteran's stressors resulted in his current PTSD symptoms.  His symptoms included intrusive thoughts, nightmares, avoidance, hyperarousal, exaggerated startle response, irritability, anger, difficulty concentrating, and hypervigilance.  

The Veteran underwent a VA examination in March 2011.  The Veteran reported a significant amount of trauma and death among fellow soldiers and civilians while he was stationed in Vietnam.  The Veteran's stressors were related to his service as a medic in Vietnam, which included picking up dead bodies, watching civilian children die, experiencing frequent mortar attacks, and participating in combat.  He reported that he felt guilty about participating in combat with others and that he felt horrified and helpless in response to the stressors.  The examiner diagnosed PTSD and panic disorder and indicated that the Veteran's PTSD diagnosis was based on the Veteran's reported in-service stressors.  The examiner also explained that the panic disorder represented a progression of his PTSD because it seemed likely that the panic attacks are an exacerbation of the anxiety related to PTSD.  The examiner opined that the Veteran's claimed stressor was not related to the Veteran's fear of hostile military or terrorist activity because the Veteran was able to discuss the topics in a rational manner.  

The Veteran's VA treatment providers and the March 2011 VA examiner determined that the Veteran meets the diagnostic criteria for PTSD secondary to his traumatic experiences in Vietnam.  Subsequent VA treatment records continued to show treatment for and diagnosis of PTSD.  Additionally, the March 2011 VA examiner opined that his diagnosed panic disorder was a progression of his PTSD. Although the March 2011 VA examiner found that the Veteran's stressor was not related to his fear of hostile military or terrorist activity, as discussed above, the Veteran served as a field medic in Vietnam.  Therefore it is reasonable to conclude that he encountered dead or seriously injured soldiers in Vietnam and was exposed to places and circumstances that caused "fear of hostile military or terrorist activities."   

In sum, all of the criteria for establishing service connection for an acquired psychiatric disorder, to include PTSD and panic disorder have been met.  Accordingly, service connection for an acquired psychiatric disorder is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, currently diagnosed as PTSD with panic disorder, is granted.


REMAND

The Veteran asserts that he developed hypertension secondary to his service-connected lung cancer status post resection with residual scar.  The Veteran also submitted medical evidence which indicated that he developed hypertension secondary to his now service-connected PTSD.  

The Veteran submitted a private treatment record from Inova Alexandria Hospital dated November 2003.  The Veteran was undergoing treatment for emphysema and lung cancer.  The physician diagnosed mild hypertension possibly related to pain.  The physician noted that the Veteran had no pre-existing cardiovascular disease known.  The Veteran was instructed to continue pain management and chest tube suctioning.  Shortly after, the Veteran was given Percocet with good pain control.  

The Veteran submitted a private medical opinion dated July 2011.  A.A., M.D. stated that the Veteran was diagnosed with hypertension when he was undergoing treatment for moderate obstructive airway disease post resection of right upper lobe. Dr. A. also found that the Veteran's PTSD and lung disorders contributed to fluctuations in his blood pressure.  

Generally, a VA medical examination is required for a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83   (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  The Board finds the low threshold necessary to provide an examination has been established in this case.

Additionally, a November 2012 share print screen and an August 2015 letter indicated that the Veteran was in receipt of Social Security Administration (SSA) disability benefits.  Such records have not been associated with the electronic claims file and should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.   The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  Specifically, the RO or AMC must attempt to obtain Social Security Administration records.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Thereafter, the RO should afford the Veteran a VA examination by an examiner with sufficient expertise to address the etiology of the Veteran's claimed hypertension.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether the Veteran's claimed hypertension:

(a) was at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service; 

(b) was caused or permanently worsened by his service-connected lung disorder; 

(c) was permanently worsened by his service-connected lung disorder; 

(d) was caused or permanently worsened by his service-connected psychiatric disorder, diagnosed as PTSD and panic disorder; or

(e) was permanently worsened by his service-connected psychiatric disorder, diagnosed as PTSD and panic disorder.  

In doing so, the examiner must consider (1) that the Veteran was recently service-connected for an acquired psychiatric disorder diagnosed as PTSD and panic disorder; (2) the November 2003 private treatment records showing a diagnosis of mild hypertension that may be related to pain as well as a statement that the Veteran did not have a pre-existing cardiovascular; and (3) the July 2011 private treatment record from Dr. A. suggesting that the Veteran's claimed hypertension was related to his service-connected lung disorder and psychiatric disorder.  

The examiner must provide the rationale for all opinions expressed.

3.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim. 38 C.F.R. § 3.655.

4.  The RO should also undertake any other development it determines to be warranted.

5.  Then, the RO should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This REMAND must be afforded expeditious treatment . The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


